DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed 04/05/2022 has been considered.
Claim Objections
Claim 1 is objected to because of the following informalities: grammar. The claim recites, “one more pieces of physical exercise equipment,” and should read, “one or more pieces of physical exercise equipment”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim recites, “one more pieces of physical exercise equipment provided within the personal compartment such that the unit is configured for providing a temperature controlled conditioning environment”. It is unclear how one or more pieces of physical exercise equipment would be capable of meeting the function of providing a temperature controlled conditioning environment. As such, this limitation is indefinite and the Examiner has interpreted this limitation as being met by any one or more pieces of exercise equipment provided within the personal compartment.
As a result, subsequent dependent claims 2-8 are rejected as indefinite as well.
Claims 11 and 12 recite the limitation "the chamber" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether “the chamber” refers back to “at least one of the independently controllable chambers” from claim 10 or another, undisclosed chamber of the device. For the purposes of examination, this limitation has been interpreted as “the at least one chamber”.
Claim 13 recites the limitation "the chamber" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether “the chamber” refers back to “at least one of the independently controllable chambers” from line 1 of claim 13 or another, undisclosed chamber of the device. For the purposes of examination, this limitation has been interpreted as “the at least one chamber”.
Notice to Applicant Regarding Claim Interpretation
The terms “for”, “adapted to”, “configured to”, and other functional language in the claim(s) may be interpreted as intended use of the invention.  Intended use/functional language does not require that reference specifically teach the intended use of the element.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim (see MPEP 2114(II): “‘[A]pparatus claims cover what a device is, not what a device does.’ Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,311,410 (‘410 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘410 patent anticipates claim 1 of the instant application.
Regarding claim 1, claim 1 of the ‘410 patent discloses a self-contained, personal exercise unit configured to provide a selectively controllable environment therein (Preamble), the unit comprising: a base portion having a bed component therein and configured to receive a user (ll. 31-38); a removable cover connected to the base portion and which provides a substantially enclosed personal compartment within the unit when secured to the base portion (ll. 39-47); one or more heating elements configured to provide heat to the personal compartment for selectively controlling a temperature within the personal compartment (ll. 48-50); and one more pieces of physical exercise equipment provided within the personal compartment such that the unit is configured for providing a temperature controlled conditioning environment (ll. 53-54).
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of the ‘410 patent. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of the ‘410 patent anticipates claim 8 of the instant application.
Regarding claim 8, claim 6 of the ‘410 patent discloses a personal hyperthermic conditioning capsule having a base of a size configured to receive a human patient, the conditioning capsule configured with two independently controllable chambers to provide one or more selected environments therein and the capsule having a plurality of exercise or fitness equipment pieces provided within the capsule and configured for use by the human patient within the capsule (lines 15-22).
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of the ‘410 patent. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of the ‘410 patent anticipates claim 16 of the instant application.
Regarding claim 16, claim 14 of the ‘410 patent discloses a method of hyperthermic conditioning comprising: providing a capsule having a temperature controlled personal compartment therein and a removable cover; controlling a temperature of the personal compartment with one or more heating elements configured to elevate the temperature within the personal compartment; providing one or more pieces of physical exercise equipment within the personal compartment for hyperthermic conditioning (lines 12-25).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weir et al. (US 4389066) (hereinafter Weir).
Regarding claim 1, Weir discloses a rescue unit comprising a base portion (Fig. 1, support 22) having a bed component therein and configured to receive a user (Fig. 2, stretcher 86); a removable cover connected to the base portion and which provides a substantially enclosed personal compartment within the unit when secured to the base portion (Fig. 2, cover member 60 hinged at 72, cover is removable from side opposite to hinge as shown in Fig. 2 and 3; enclosed compartment provided when cover is secured to support 22 as shown in Fig. 1); one or more heating elements configured to provide heat to the personal compartment for selectively controlling a temperature within the personal compartment (Col. 6, ll. 53-55: “Switch 146c controls the female socket 96 for the electrical heating element of the stretcher mattress”; Fig. 1, female socket 96 into which electric heating mattress is plugged; Fig. 4 depicts circuitry with switch 146c and socket 96); and one more pieces of physical exercise equipment provided within the personal compartment such that the unit is configured for providing a temperature controlled conditioning environment (Fig. 1, grab bar 106 is capable of being used as exercise equipment, for example as a pull up bar).
The functional limitation “for selectively controlling a temperature within the personal compartment” is being interpreted as intended use of the heating element. The Examiner submits that the disclosed structure of a switch (146c) which controls the female socket (96) into which the electrical heating element of the stretcher mattress is plugged would be capable of meeting this functional limitation as the switch could be turned off to lower the temperature within the compartment and turned on to raise the temperature, provided the heating element is plugged into the socket 96.
Although Weir does not specifically disclose a self-contained, personal exercise unit, the Examiner respectfully submits that since all of the structural elements claimed by Applicant are present in the prior art, Weir effectively discloses a rescue unit which would be capable of being used in the same manner as the claimed self-contained, personal exercise unit.
Regarding claim 16, Weir discloses a method of hyperthermic conditioning (Col. 2, ll. 12-13: “transporting a patient in a controlled environment”; Col. 5, ll. 48-51: “Switches 146, upon appropriate respective switch operation by an attendant, control… the heating mattress when in use”) comprising: providing a capsule having a temperature controlled personal compartment therein and a removable cover (Fig. 1, cover member 60 defines capsule; Fig. 2, cover member 60 hinged at 72, cover is removable from side opposite to hinge as shown in Fig. 2 and 3; enclosed compartment provided when cover is secured to support 22 as shown in Fig. 1); controlling a temperature of the personal compartment with one or more heating elements configured to elevate the temperature within the personal compartment (See rejection of claim 1 above, temperature controllable via switch 146c and socket 96 as explained in para. 16 of this Office action); providing one or more pieces of physical exercise equipment within the personal compartment for hyperthermic conditioning (Fig. 1, grab bar 106 provides exercise equipment usable by patient, for example as a pull up bar, in presence of heated mattress).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Weir.
Regarding claim 4, Weir does not specifically disclose a removable pull up bar attached to the base and configured for use when the cover is removed. Weir does disclose, however, a grab bar (106) attached to the respective frame members (18,20) by brackets (108), as can be seen in Fig. 1-3. This grab bar is fully capable of being used as a pull up bar when the cover is removed (Fig. 2 shows grab bar 106 and the cover removed). 
Weir does not disclose that the pull up bar is removable. However, it has long been held as obvious to one of ordinary skill in the art to make one element separable from another as long as the separation results in a desirable outcome. In the instant case, making the pull up bar separable from the claimed invention would result in ease of replacement of the bar. Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to make the pull up bar separable from the instant invention. See MPEP 2144.04, specifically section V. C., which cites In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").
Claims 1-3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tron (US 6066087) in view of Daffer et al. (US 2003/0089370) (hereinafter Daffer ‘370).
Regarding claim 1, Tron discloses a self-contained, personal exercise unit configured to provide a selectively controllable environment therein (Abstract; Fig. 1-4), the unit comprising: a base portion having a bed component therein and configured to receive a user (Fig. 1, bed 10); a cover connected to the base portion and which provides a substantially enclosed personal compartment within the unit when secured to the base portion (Fig. 1, dome-shaped cover 12); one or more heating elements configured to provide heat to the personal compartment for selectively controlling a temperature within the personal compartment (Fig. 1, lamps 27; Col. 6, ll. 46-49: “plurality of lamps 27 which emit heating rays”; Abstract: “external control panel 17 to adjust and set the temperature”); and one or more pieces of physical exercise equipment provided within the personal compartment such that the unit is configured for providing a temperature controlled conditioning environment (Figs. 2 and 4, elastic resistance elements 19; Col. 5, ll. 54-57: “holding nooses 18 associated at the lower end, by means of cords, with elastic resistance elements 19, in this case made of spiral springs 36, which oppose the pulling force exerted by the user”; Abstract: “means (18, 19, 24) to carry out gymnastic and muscular exercises of the upper and/or lower limbs”).
Tron does not disclose the cover being removable. Daffer ‘370, however, teaches a personal therapy compartment (Abstract) wherein the cover of the device (Fig. 1, cover 14) is disclosed as being removable and replaceable (Para. [0013], last sentence). It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Tron’s cover to be removable in order to facilitate replacement of the cover, as taught by Daffer ‘370.
Regarding claim 2, Tron discloses the one or more pieces of physical exercise equipment are secured to the bed within the unit (Fig. 4, holding nooses 18 are coupled to the mattress 26).
Regarding claim 3, Tron discloses the one or more pieces of physical exercise equipment comprise resistance bands, a push pedal stepper system or a stationary cycle, hand stirrups or handles for providing isometric exercise options (Col. 5, ll. 54-57: “holding nooses 18 associated at the lower end, by means of cords, with elastic resistance elements 19, in this case made of spiral springs 36, which oppose the pulling force exerted by the user”).
Regarding claim 5, Tron discloses the personal compartment is of a size sufficient to allow for the use of exercise equipment selected from the group including stretching bands and/or cords, free weights, and wrist or ankle weights (Col. 3, ll. 1-5: “The permitted motor activities include preferentially exercises to extend/contract the muscles by means of specific and adjustable elastic resistances and/or weights which oppose the pulling movement exercised by the user”), and as evidenced by the rejections of claims 1-3. Additionally, Tron discloses that instead of the elastic resistance elements (19) there may be weights (Col. 6, ll. 13-14).
Regarding claim 7, Tron discloses the heating elements comprise one or more of a convection heating system and an infrared heating system (Col. 3, ll. 30-31: “the lamps emit infra-red rays”; Col. 3, ll. 54-57: “intake system for hot and/or cold air, together with the heat insulation created inside the bed, gives a uniform temperature, constant in the environment”; Col. 6, ll. 35-37: “The grille elements 22 are associated with heating elements (not shown here) which allow the air, taken from the environment by means of the grilles 23, to be heated”, grille elements are shown in Fig. 2).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tron in view of Daffer ‘370, further in view of Daffer et al. (US 6497717) (hereinafter Daffer ‘717).
Regarding claim 6, Tron in view of Daffer ‘370 teaches all the elements of the claimed invention except for the personal compartment comprises two independently controllable environments, a first environment surrounding the bed of the unit and the second environment surrounding a user head support area of the bed.
Daffer ‘717, however, teaches a personal hyperthermic conditioning capsule (Abstract; Fig. 2, 4) wherein the conditioning capsule is configured with two independently controllable chambers to provide one or more selected environments therein (Fig. 4 depicts body chamber surrounding bed, Fig. 8A depicts head chamber). Daffer ’717 discloses a divider panel (50) that has a neck opening (52) which isolates the head from the body, the body being within the capsule, as shown in Fig. 2 and 4. Daffer ‘717 further discloses a hood (95) on a hinge (97) which can close around the patient’s head, completely sealing the head off from the outside environment as shown in Fig. 8A. Finally, Daffer ‘717 further goes on to disclose that the hood includes lights (99) capable of providing light therapy (Col. 3, ll. 57-65). 
As shown in Fig. 4, the body chamber has various components for providing a selected environment therein (Fig. 4, fan 61, vibrator controls, heater 35), while the hood has lights for providing light therapy (Fig. 8A, lights 99) and thus provides a selected environment for the head chamber. Thus, Daffer ‘717 effectively discloses the conditioning capsule with two independently controllable environments, a first environment surrounding the bed of the unit and the second environment surrounding a user head support area of the bed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Tron in view of Daffer ‘370 to further incorporate two independently controllable environments, a first environment surrounding the bed of the unit and the second environment surrounding a user head support area of the bed, by including the hood with lights taught by Daffer ‘717. Making this modification would be useful in providing light therapy to the head area of the patient as taught by Daffer ‘717 (Col. 3, ll. 57-65).
 Claims 8-10, 12-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Daffer ‘717 in view of Tron.
Regarding claim 8, Daffer ‘717 discloses a personal hyperthermic conditioning capsule having a base of a size configured to receive a human patient (Abstract; Fig. 2, 4). Regarding the conditioning capsule being configured with two independently controllable chambers to provide one or more selected environments therein, Daffer ’717 discloses a divider panel (50) that has a neck opening (52) which isolates the head from the body, the body being within the capsule, as shown in Fig. 2 and 4. Daffer ‘717 further discloses a hood (95) on a hinge (97) which can close around the patient’s head, completely sealing the head off from the outside environment as shown in Fig. 8A. Finally, Daffer ‘717 further goes on to disclose that the hood includes lights (99) capable of providing light therapy (Col. 3, ll. 57-65). 
As shown in Fig. 4, the body chamber has various components for providing a selected environment therein (Fig. 4, fan 61, vibrator controls, heater 35), while the hood has lights for providing light therapy (Fig. 8A, lights 99) and thus provides a selected environment for the head chamber. Thus, Daffer ‘717 effectively discloses the conditioning capsule with two independently controllable chambers to provide one or more selected environments for the patient.
Daffer ‘717 does not disclose the capsule having a plurality of exercise or fitness equipment pieces provided within the capsule and configured for use by the human patient within the capsule. Tron, however, teaches an exercise bed within a capsule for aesthetic and slimming treatments (Abstract, Fig. 1), capable of providing a selected environment therein (Abstract: “adjust and set the temperature”), wherein the capsule has a plurality of exercise or fitness equipment pieces provided within the capsule and configured for use by the human patient within the capsule (Figs. 2 and 4, elastic resistance elements 19; Col. 5, ll. 54-57: “holding nooses 18 associated at the lower end, by means of cords, with elastic resistance elements 19, in this case made of spiral springs 36, which oppose the pulling force exerted by the user”; Abstract: “means (18, 19, 24) to carry out gymnastic and muscular exercises of the upper and/or lower limbs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Daffer ‘717 to incorporate the capsule having a plurality of exercise or fitness equipment pieces provided within the capsule and configured for use by the human patient within the capsule, as taught by Tron. Making this modification would be useful in making it possible for the user to do gymnastic and muscular exercises of the upper and/or lower limbs (Col. 2, ll. 44-47) within a heated environment substantially insulated from the outside environment (Col. 2, ll. 36-39).
Regarding claim 9, Daffer ‘717 discloses the two independently controllable chambers comprise a first chamber and a second chamber, wherein the first chamber is a portion of the capsule configured to surround a torso and legs portion of the human patient (as shown in Fig. 4, where divider 50 isolates head from body) and the second chamber is a portion of the capsule configured to surround a head and neck portion of the human patient (as shown in Fig. 8A, by hood 95 in closed position). This is further evidenced in the rejection of claim 8 above.
Regarding claim 10, Daffer ‘717 discloses at least one of the independently controllable chambers comprise a heating mechanism for controlling the temperature within the at least one chamber (Abstract: “Suitable heaters are provided in the cover to radiate energy onto a person on the bed; Col. 3, ll. 5-9: “controls 53 include on-off switches for each heater, and a thermostat 64 to control the maximum, and… the minimum temperature in compartment or chamber 16”).
Regarding claim 12, Daffer ‘717 discloses that the heating mechanism is an infrared heating system providing heat to the chamber through a panel of infrared emitters in the capsule (Fig. 4, infrared heaters 46A-D).
Regarding claim 13, Daffer ‘717 discloses that at least one of the independently controllable chambers comprises a cooling fan for directing cooled air into the chamber for controlling the temperature of the chamber (Fig. 4, fan 61). 
Although Daffer ‘717 does not explicitly disclose that the fan is for directing cooled air into the chamber for controlling the temperature of the chamber, this functional limitation is being treated as an intended use of the fan. The Examiner submits that the fan disclosed by Daffer ‘717 would be capable of meeting this limitation since the structure for performing this function is disclosed in the prior art.
Additionally, Tron teaches a hot/cold air intake system which has the function of rebalancing and making the temperature uniform within the capsule (Col. 3, ll. 60-63). It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Daffer ‘717’s fan to direct cooled air into the chamber for controlling the temperature of the chamber in order to rebalance and make the temperature uniform at any moment, as taught by Tron.
Regarding claim 15, Daffer ‘717 in view of Tron teaches the fitness equipment pieces comprise one or more selected from the group consisting of exercise resistance bands, stack weights coupled to hand or foot grips, a push pedal stepper, stationary cycle, hand stirrups for isometric exercises, and a pull-up bar (Tron - Figs. 2 and 4, elastic resistance elements 19; Col. 5, ll. 54-57: “holding nooses 18 associated at the lower end, by means of cords, with elastic resistance elements 19, in this case made of spiral springs 36, which oppose the pulling force exerted by the user”; Abstract: “means (18, 19, 24) to carry out gymnastic and muscular exercises of the upper and/or lower limbs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Daffer ‘717 to include the fitness equipment pieces comprise one or more selected from the group consisting of exercise resistance bands, stack weights coupled to hand or foot grips, a push pedal stepper, stationary cycle, hand stirrups for isometric exercises, and a pull-up bar, as taught by Tron. Making this modification would be useful in making it possible for the user to do gymnastic and muscular exercises of the upper and/or lower limbs (Col. 2, ll. 44-47) within a heated environment substantially insulated from the outside environment (Col. 2, ll. 36-39).
Regarding claim 16, Daffer ‘717 discloses a method of hyperthermic conditioning (Abstract) comprising: providing a capsule having a temperature controlled personal compartment therein (Abstract) and a removable cover (Fig. 1 shows cover 28 in closed position, Fig. 4 shows cover opens around hinge 44, therefore cover is removable from edge opposite to hinge 44); controlling a temperature of the personal compartment with one or more heating elements configured to elevate the temperature within the personal compartment (Abstract: “Suitable heaters are provided in the cover to radiate energy onto a person on the bed; Col. 3, ll. 5-9: “controls 53 include on-off switches for each heater, and a thermostat 64 to control the maximum, and… the minimum temperature in compartment or chamber 16”) 
Daffer ‘717 does not disclose providing one or more pieces of physical exercise equipment within the personal compartment for hyperthermic conditioning. Tron, however, teaches an exercise bed within a capsule for aesthetic and slimming treatments (Abstract, Fig. 1), capable of providing a selected environment therein (Abstract: “adjust and set the temperature”), wherein the capsule has a plurality of exercise or fitness equipment pieces provided within the capsule and configured for use by the human patient within the capsule (Figs. 2 and 4, elastic resistance elements 19; Col. 5, ll. 54-57: “holding nooses 18 associated at the lower end, by means of cords, with elastic resistance elements 19, in this case made of spiral springs 36, which oppose the pulling force exerted by the user”; Abstract: “means (18, 19, 24) to carry out gymnastic and muscular exercises of the upper and/or lower limbs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Daffer ‘717 to incorporate providing one or more pieces of physical exercise equipment within the personal compartment for hyperthermic conditioning, as taught by Tron. Making this modification would be useful in making it possible for the user to do gymnastic and muscular exercises of the upper and/or lower limbs (Col. 2, ll. 44-47) within a heated environment substantially insulated from the outside environment (Col. 2, ll. 36-39).
Regarding claim 17, Daffer ‘717 in view of Tron teaches the one or more piece of physical exercise equipment comprise one or more of resistance bands, a push-pedal stepper, and weights (Tron: Col. 3, ll. 1-5: “The permitted motor activities include preferentially exercises to extend/contract the muscles by means of specific and adjustable elastic resistances and/or weights which oppose the pulling movement exercised by the user”; Fig. 2 and 4, elements 18, 19, 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Daffer ‘717 to incorporate the one or more piece of physical exercise equipment comprising one or more of resistance bands, a push-pedal stepper, and weights, as taught by Tron. Making this modification would be useful in making it possible for the user to do gymnastic and muscular exercises of the upper and/or lower limbs (Col. 2, ll. 44-47) within a heated environment substantially insulated from the outside environment (Col. 2, ll. 36-39).
Regarding claim 18, Daffer ‘717 discloses the method further comprising: removing the cover (Fig. 4, cover 28 is open and removed from portion contacted when cover is closed, see Fig. 1); directing air flow across an upper portion of the personal compartment for substantially maintaining the temperature within the personal compartment (Fig. 4, air is propelled by fan 61 and arrows show trajectory of air towards upper portion of capsule). 
Tron teaches a hot/cold air intake system which has the function of rebalancing and making the temperature uniform within the capsule (Col. 3, ll. 60-63). It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Daffer ‘717’s direction of air flow across an upper portion of the personal compartment to substantially maintain the temperature within the personal compartment. Making this modification would be useful in order to rebalance and make the temperature uniform at any moment, as taught by Tron.
Daffer ‘717 does not disclose providing one or more pieces of physical exercise equipment selected from the group consisting of a pull-up bar, stretching bands, cords, free weights, or wrist or ankle. Tron, however, teaches providing one or more pieces of physical exercise equipment selected from the group consisting of a pull-up bar, stretching bands, cords, free weights, or wrist or ankle weights (Tron: Col. 3, ll. 1-5: “The permitted motor activities include preferentially exercises to extend/contract the muscles by means of specific and adjustable elastic resistances and/or weights which oppose the pulling movement exercised by the user”; Fig. 2 and 4, elements 18, 19, 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Daffer ‘717 to incorporate one or more pieces of physical exercise equipment selected from the group consisting of a pull-up bar, stretching bands, cords, free weights, or wrist or ankle as taught by Tron. Making this modification would be useful in making it possible for the user to do gymnastic and muscular exercises of the upper and/or lower limbs (Col. 2, ll. 44-47) within a heated environment substantially insulated from the outside environment (Col. 2, ll. 36-39).
Regarding claim 19, Daffer ‘717 discloses further selecting the environment within the personal compartment by activating one or more of a cooling air fan, a pure oxygen flow, salt blocks, and LED lights (Fig. 4, fan 61, small fan 80).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Daffer ‘717 in view of Tron, further in view of Daffer et al. (US 6623511) (hereinafter Daffer ‘511).
Regarding claim 11, Daffer ‘717 in view of Tron teaches all the elements of the claimed invention except for the heating mechanism being a convection heating system for providing dry heat to the chamber through one or more ports in the capsule. 
Daffer ‘511, however, teaches an air heater (123) and fan (122) within a capsule (10) which provide dry heated air (Col. 1, ll. 44-45: “The present invention includes… sources of dry heat”) to the chamber through one or more ports (125) in the capsule (Fig. 1; Col. 5, last paragraph: “An air heater 123 and fan 122 are mounted in the foot end of the cover 14 as shown, to provide heated air to duct 124 where the shower water lines extend along the cover 14.  Openings 125 direct heated air down onto the person lying on the bed when the person desires to have heated air for drying the body, or for warming the body with the heated air”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Daffer ‘717 in view of Tron to incorporate a convection heating system for providing dry heat to the chamber through one or more ports in the capsule in order to, “direct heated air down onto the person lying on the bed when the person desire[s] to have heating air for drying the body, or for warming the body with the heated air,” as taught by Daffer ‘511 (Col. 5, last paragraph).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Daffer ‘717 in view of Tron, further in view of Jauvais (US 3409915).
Regarding claim 14, Daffer ‘717 in view of Tron teaches all the elements of the claimed invention except for the capsule further comprising an intake port for providing pure oxygen to at least one of the independently controllable chambers.
Jauvais, however, teaches a steam chamber (Abstract) wherein a head chamber (Fig. 1, head chamber 29) is provided with an oxygen inlet (Fig. 1, oxygen inlet 32). It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Daffer ‘717 in view of Tron to further incorporate an intake port for providing pure oxygen to at least one of the independently controllable chambers, in order to provide a means to apply a source of oxygen from a suitable flask or container, as taught by Jauvais (Col. 2, ll. 40-42).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Daffer et al. (US 5891186) discloses a physical therapy heated capsule.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.G./
Anant A GuptaExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOHN R DOWNEY/Primary Examiner, Art Unit 3792